Case 6:
he e

17-cr-00215-CEM
Case 6:17- 21

Cl Document 114 Filed 09/27/19 Page 1 of 6 PagelD
7-cr-00 g g fae of6

“CEM-DCI Document 63 Filed 09/25/18 Page 1 of 6 PagelD 26
a | ae 1

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION i9 SEP 97 AH 9: 0

UNITED STATES OF AMERICA Ric] COURT
Vv Case Number: 6:17-cr-215-Orl-41DCi
DAVID HARDMAN USM Number: 69235-0118

Fritz J. Scheller, Retained

Suite 1150

200 E. Robinson Streeta

Orlando, FL 32801

JUDGMENT IN A CRIMINAL CASE

The defendant pled guilty to Counts One and Five of the Superseding Indictment. The defendant is adjudicated guilty of
these offenses:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. §§ 2251(a) and (e) Production of Child Pornography April 2014 One
18 U.S.C. §§ 111(a)(1) and (b) Forcible Assault of a Federal Officer With Use of August 17, 2017 Five

a Deadly or Dangerous Weapon

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

Counts One and Two of the original indictment and Counts Two through Four of the Superseding Indictment are dismissed
on the motion of the United States.

IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of

name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change

in the defendant's economic circumstances.
Date oNmposition of Sentence:
fe

SARLOSE. MENSOZA ~ \

UNITED STATES DISTRICT JUDGE

    

September ZS 2018

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:17-cr-00215-CEM-DCI Document 114 Filed 09/27/19 Page 2 of 6 Pa babe of
-. Case 6:17-cr-00215-CEM-DCI Document 63 Filed 09/25/18 Page 2 of 6 PagelD 26

David Hardman
6:17-cr-215-Orl-41DCl

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 360 months, which consists of 360 months on Count One and 240 menths on Count Five, all such terms to run
concurrently.

The defendant Is remanded to the custody of the United States Marshal.

RETURN

| have executed this judgment as follows:

 

 

 

 

Rhohw !
Defendant delivered on 1] 13 ZAHA wo _Uteden C ‘ e Sent :

at LC CI aw) , with a certified copy of this judgment.
_ WV

ic Zvul CAD
By: (Lduntl Gh»

Doeputy-U-6-Marshat—

AO 245B (Rev. 11/16) Judgment in a Criminal Case
0215-CEM-DCI Document 114 Filed 09/27/19 Page 3 of 6 a Rees 6
Case 6:17-cr-00215-CEM-DCI Document 63 Filed 09/25/18 Page 3 of 6 Pagelb 263°%°*°

David Hardman
6:17-cr-215-Orl-41DCl

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of 10 years, which term consists of
10 years on Count One and 2 years on Count Five, all such terms to run concurrently.

MANDATORY CONDITIONS

You must net commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any uniawful use of a controlled substance. You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

e The above drug testing condition is suspended, based on the court's determination that you pose a fow
tisk of future substance abuse.

4. You must cooperate in the collection of DNA as directed by the probation officer.

On>

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shail also comply with the additional conditions as follows.

AO 246B (Rev. 11/16) Judgment in a Criminal Case
Case 6:17-cr-00215-CEM-DCI Document 114 Filed 09/27/19 Page 4 of 6 Foe ahese
-, Case 6:17-cr-00215-CEM-DCI Document 63 Filed 09/25/18 Page 4 of 6 Pagelb 26458°4 6

David Hardman
6:17-cr-215-Orl-41DCl

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These

conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify

the minimum tools needed by probation officers to keep informed, report to the court about, and bring about

improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where-you are authorized to reside within 72
hours of your release from imprisonment, untess the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer. ‘

4, You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation cfficer. If you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due'to unanticipated circumstances,
‘you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must.work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. !f you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(Le., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers). .

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www_uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:17-cr-00215-CEM-DCI Document 114 Filed 09/27/19 Page 5 of6 PagelD 472
». Case 6:17-cr-00215-CEM-DCI Document 63 Filed 09/25/18 Page 5 of 6 PagelD 268%°° "6

David Hardman
6:17-cr-215-Orl-41DCl

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making

an obligation for any major purchases without approval of the probation officer. The defendant shall provide the
probation officer access to any requested financial information.

2. The defendant shall participate in a mental! health program specializing in sex offender treatment and submit to
polygraph testing for treatment and monitoring purposes. The defendant shall follow the probation officer's
instructions regarding the implementation of this court directive. Further, the defendant shall contribute to the costs
of such treatment and/or polygraphs not to exceed an amount determined reasonable by the probation officer based

on ability to pay or availabitity of third party payment and in conformance with the Probation Office's Sliding Scale
for Treatment Services.

3. The defendant shall register with the state sexual offender registration agency(s) in any state where he or she
resides, visits, is employed, carries on a vocation, or is a student, as directed by the probation officer. The probation
officer will provide state officials with all information required under Florida sexual predator and sexual offender
notification and registration statutes (F.S.943.0435) and/or the Sex Offender Registration and Notification Act (Title
| of the Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248), and may direct the defendant

to report to these agencies personally for required additional processing, such as photographing, fingerprinting, and
DNA collection.

4. The defendant shall have no direct contact with minors (under the age of 18) without the written approval of the
probation officer and shall refrain from entering Into any area where children frequently congregate, including:
schools, daycare centers, theme parks, playgrounds, etc.

5. The defendant is prohibited from possessing, subscribing to, or viewing, any video, magazine, or literature depicting
children in the nude and/or In sexually explicit positions.

6. Without prior written approval of the probation officer, you are prohibited from either possessing or using a computer
(including a smart phone, a hand-held computer device, a gaming console, or an electronic device) capable of
connecting to an online service or an internet service provider.- This prohibition includes a computer at a public
library, an internet cafe, your place of employment, or an educational facility. Also, you are prohibited from
possessing an electronic data storage medium (including a flash drive, a compact disk, and a floppy disk) or using
any data encryption technique or program. If approved to possess or use a device, you must permit routine
inspection of the device, including the hard drive and any other electronic data storage medium, to confirm
adherence to this condition. The United States Probation Office must conduct the inspection in a manner no more
intrusive than necessary to ensure compliance with this condition. If this condition might affect a third party, including
your employer, you must inform the third party of this restriction, including the computer inspection provision.

7. The defendant shall submit to a search of his or her person, residence, place of business, any storage units under
the defendant's control, computer, or vehicle, conducted by the United States Probation Officer at a reascnable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition.

8. The defendant shall cooperate in the collection of DNA, as directed by the probation officer.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Case 6:17-cr-00215-CEM-DCl Document 114 Filed 09/27/19 Page 6 of 6 Pa a gaaes £6
»» Case 6:17-cr-00215-CEM-DCI Document 63 Filed 09/25/18 Page 6 of 6 PagelD 26 °

David Hardman
6:17-cr-215-Orl-41DC}

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment 1 Fine Restitution
TOTALS $200.00 Not Ordered $0 $8,675

The defendant must make restitution (including community restitution) to the following payees in the amount listed
below. |

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1),
all nonfederal victims must be paid in full prior to the United States receiving payment.

Name of Payee Total Loss” Restitution Ordered Priority of percentage
H.C. $8,675
SCHEDULE OF PAYMENTS

While In the custody of the Bureau of Prisons, the defendant shall either (1) pay at least $25.00 quarterly if working non-
Unicor or (2) pay at least 50 percent of his or her monthly earnings if working in a Unicor position. Upon release from
custody, the defendantis ordered to begin making payments of $100.00 per month and this payment schedule shall continue
until such time as the Court is notified by the defendant, the victim or the government that there has been a material change
in the ability to pay. The Court finds that the defendant does not have the ability to pay interest and the Court waives
the Interest requirement for the restitution.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penaities shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,

are made to the Clerk, U.S. District Court, unless otherwise directed by the court, the probation officer, or the United States
attomey.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties Imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

FORFEITURE

Defendant shall forfeit to the United States those assets previously identified in the Amended Preliminary Order of Forfeiture,
that are subject to forfeiture.

The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 

1 Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

” Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1894, but before Apri! 23, 1986.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
